Citation Nr: 0603932	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-20 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a disability evaluation higher than 30 percent 
from September 29, 1999, and higher than 50 percent from 
November 13, 2003, for generalized anxiety disorder.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to January 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
general anxiety disorder and assigned an initial 30 percent 
rating effective September 29, 1999, the date on which the 
original service connection claim was filed.  A December 2004 
rating decision increased the rating to 50 percent effective 
November 13, 2003.  A favorable RO evaluation during appeal 
does not abrogate appellate review where the increased 
evaluation does not represent the maximum benefit permitted 
by law.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2001, the veteran testified at an RO hearing 
before an RO Decision Review Officer.  The hearing transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

As much as the Board regrets further delay in the 
adjudication of this appeal, it finds that further 
evidentiary development is needed to ensure that the 
veteran's due process rights, including those associated with 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, are met.  

First, the Board notes that the veteran has been deemed 
disabled for the purposes of entitlement to Social Security 
Administration (SSA) disability compensation benefits.  A 
copy of the August 2004 SSA administrative law judge 
decision, but not the evidence or exhibits supporting the SSA 
disability determination, is of record.  The SSA decision 
does indicate that, while the veteran's disabilities include 
high blood pressure and hiatal hernia, they do not result in 
significant or persistent functional limitation.  Rather, his 
psychiatric impairment "significantly compromises" his 
ability to be engaged in gainful employment.  The SSA 
decision discusses medical evidence upon which the decision 
was based, some of which appear to be in the claims file.  
However, some, e.g., psychiatric examination records of state 
agency physicians and Dr. Rivera, are not.     
 
Under the circumstances, the Board finds that the actual 
records or exhibits upon which the SSA disability decision 
was based should be obtained and associated with the claims 
file.  VA's duty to assist the veteran in substantiating his 
claim includes an obligation to obtain SSA records.  See, 
e.g., Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Second, the record includes a February 2001 report of Dr. 
Delfin Gines-Cordova, in which the doctor states he began 
treating the veteran in September 1990, and which is a 
summary of treatment provided to date.  It also includes two 
reports of Dr. Juan Lastra-Aracil, dated in August 2000 and 
April 2004.  These reports also are summaries, and they 
indicate that the veteran was treated from November 1999 
forward.  The claims file does not include the treatment or 
testing records of Drs. Gines-Cordova and Lastra-Aracil.  Dr. 
Lastra-Aracil's records apparently were part of the evidence 
before the SSA administrative law judge.  The doctors' 
complete treatment records should be obtained and associated 
with the claims file.  

The following actions are directed on remand:

1.  Ask the veteran whether there exists 
any lay or medical evidence not already of 
record but which pertains to his 
psychiatric impairment.  Ask him to submit 
any such evidence in his possession.  If he 
desires VA assistance in obtaining any new, 
missing evidence, then he should identify 
the sources or custodians of such evidence 
to enable VA to assist him in obtaining it.  
Associate with the claims file any such 
records obtained.

2.  Contact the SSA and obtain a complete 
set of all exhibits and evidence upon which 
the August 2004 SSA disability 
determination was based.  Associate these 
items with the claims file.  Document any 
reply from the SSA that the records are not 
available.  If the SSA replies that it no 
longer has the records, then ask the 
veteran to identify, to the extent he is 
able, the doctors whose records were 
submitted to support the SSA application.  
Then, to the extent the records are those 
of private doctors whose records can be 
obtained by VA with appropriate records 
release authorization, obtain such records 
and associate them with the claims file.    

3.  Obtain complete records of Drs. Delfin 
Gines-Cordova and Dr. Juan Lastra-Aracil 
for all treatment rendered to date.  
Associate them with the claims file.  
Document any reply from the doctor(s) that 
the records are not available.  

4.  After completing the above, review the 
entire claims file and readjudicate the 
claim.  If the decision remains 
unfavorable, then provide the veteran and 
his accredited service representative an 
updated Supplemental Statement of the Case 
and an appropriate amount of time to 
respond to it.  Thereafter, if in order, 
return the case to the Board for further 
review.

The veteran is not required to respond until he receives 
further notice, but he has the right to submit additional 
evidence and argument on remanded matter(s).  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

